Citation Nr: 1630565	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate rating pursuant to Diagnostic Code 5258 for a left knee disability prior to October 8, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for left knee instability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  In a May 2015 Order pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the Board decision.  The parties to the Joint Motion agreed that the Board decision did not discuss whether a separate rating was warranted under Diagnostic Code 5258 prior to October 8, 2009. 

In a July 2015 decision, the Board again denied entitlement to a rating in excess of 20 percent for a service-connected left knee disability prior to October 8, 2009.  The Veteran appealed the Board decision to the Court.  In a June 2016 Order pursuant to a Joint Motion for Partial Remand filed by the parties, the Court vacated and remanded the Board's decision to the extent that a separate rating under Diagnostic Code 5258 was warranted prior to October 8, 2009.  In the Joint Motion, the parties again agreed that the Board decision did not adequately discuss whether a separate rating was warranted under Diagnostic Code 5258 prior to October 8, 2009.


FINDING OF FACT

Prior to October 8, 2009, the Veteran's left knee disability demonstrated frequent episodes of locking, joint pain, and effusion.


CONCLUSION OF LAW

Prior to October 8, 2009, the criteria for a separate rating of 20 percent, but not higher, for a left knee disability based on locking and dislocation of semilunar cartilage have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability ratings are potentially applicable, the higher rating will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a Veteran to be awarded different ratings for different periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 805 (1997); 38 C.F.R. § 4.59 (2015).

Painful motion is a factor to be considered with any form of arthritis.  Painful motion is entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms of his left knee disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Knee disabilities are rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5256 relates to ankylosis of the knee.  Diagnostic Code 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  Diagnostic Code 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 relates to symptomatic removal of semilunar cartilage.  Diagnostic Code 5260 and 5261 consider limitation of flexion and extension of the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 allows a rating for genu recurvatum. 

In December 2014, the Board denied entitlement to a rating in excess of 20 percent for left knee instability under Diagnostic Code 5257 and granted a separate 10 percent rating for the symptomatic residuals of a partial meniscectomy under Diagnostic Code 5259.  In addition, the Board granted entitlement to an extension of a temporary total rating until January 19, 2010, for convalescence following a partial meniscectomy on October 8, 2009. 

The consideration currently before the Board is that raised in the Joint Motions regarding whether a separate rating under Diagnostic Code 5258 is warranted for the portion of the appeal period prior to October 8, 2009, the date the Veteran underwent a partial meniscectomy and was assigned a temporary total rating for that disability, and subsequently a rating under Diagnostic Code 5259.  The parties to the Joint Motion indicated their satisfaction with the Board's decision regarding the ratings assigned on and after October 8, 2009. 

Here, the Veteran has been service-connected for his left knee injury since July 1991.  The RO received the Veteran's increased rating claim on August 19, 2008.  Therefore, the relevant time period for evidence that must be addressed in the adjudication of the appeal will begin August 19, 2007, one year prior to the date of receipt of the August 2008 increased rating claim.  38 C.F.R. §3.400(o) (2) (2015).  As a result, the time period under issue is from August 19, 2007, to October 7, 2009.

Notably, in the May 2015 Joint Motion, the parties focused on the Board's statement in the December 2014 decision that the June 2012 VA examiner "specifically noted a history of a meniscal tear of the left knee with frequent episodes of locking, joint pain, and effusion, and the Veteran reported locking and pain at VA examinations both prior and subsequent to his surgery."  The parties agreed that evidence "raise[d] the applicability of Diagnostic Code 5258 to Appellant's claim for the period prior to October 8, 2009". 

Diagnostic Code 5258 addresses cartilage, semiulnar, dislocated, with frequent episodes of locking, pain, and effusion into the joint, for which a 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

In the June 2016 Joint Motion, the parties again indicated that the Board in a July 2015 denial did not properly consider evidence of effusion and locking in its analysis of whether a separate rating was warranted under Diagnostic Code 5258.

At a November 2008 VA examination, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, and fatigability.  There was no evidence of dislocation.  On examination, tenderness and guarding of movement were noted.  The left knee showed no signs of edema, effusion, weakness, redness and heat.  There was no subluxation.  The examiner also noted that an examination of the left knee showed traumatic genu recurvatum with weakness and insecurity on weight bearing, locking pain, and crepitus. 

A June 2009 VA orthopedic follow-up note indicated that the Veteran that reported occasional locking.

At a December 2009 VA examination, the Veteran reported weakness, stiffness, swelling, lack of endurance, locking, tenderness, and pain.  On examination, there was tenderness and guarding but there was no evidence of effusion or dislocation.

A December 2011 MRI of the left knee found small suprapatellar joint effusion.

At a June 2012 VA examination, the examiner considered whether the Veteran had ever had a "meniscus (semilunar cartilage) condition."  The examiner noted that the Veteran had a history of a meniscal tear of the left knee with frequent episodes of locking, joint pain, and effusion.  The examiner also noted that the Veteran reported locking and pain at VA examinations both before and after a partial meniscectomy.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a separate 20 percent rating for a left knee disability based on locking and dislocation of semilunar cartilage for the period prior to October 8, 2009 is warranted. 

Under Diagnostic Code 5258, a maximum 20 percent rating is possible for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  The evidence shows that for the period prior to October 8, 2009, the Veteran consistently complained of left knee locking, effusion, and pain.  On VA examination in November 2008, the only VA examination conducted during the time period on appeal, the Veteran reported locking and there was objective evidence of locking pain.  

Additionally, as noted by the most recent Joint Motion, there is additional evidence of effusion and locking.  Notably, a June 2009 VA orthopedic follow-up note indicated that the Veteran reported occasional locking while a December 2009 VA examination noted reports of locking, tenderness, and pain.  A December 2011 MRI of the left knee also found small suprapatellar joint effusion.

As a result, based on the lay and medical evidence of frequent episodes of locking, pain, and effusion into the joint, a separate 20 percent rating is warranted under Diagnostic Code 5258 for the period prior to October 8, 2009. 

Here, VA treatment records document the presence of dislocation of semilunar cartilage of the left knee with frequent episodes of locking, pain, and effusion into the joint.  The Veteran as a lay person has competently and credibly described his locking and frequent pain of the left knee.  Davidson v. Shinseki¸ 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Resolving any doubt in favor of the Veteran, the Board finds that a separate 20 percent rating under Diagnostic Code 5258 for a left knee disability is warranted.  38 C.F.R. § 4.3 (2015).  However, the 20 percent rating assigned here is the maximum rating available under Diagnostic Code 5258.  By law, the Veteran cannot be entitled to a higher rating under that Diagnostic Code.

The Board has further determined that assigning a separate rating under Diagnostic Code 5258 does not constitute pyramiding under 38 C.F.R. § 4.14.  While pain is a symptom that is contemplated under Diagnostic Code 5258, the award of a separate rating under Diagnostic Code 5258 is permissible in this case as the symptoms of locking, dislocation, and effusion are separate and distinct from the current left knee rating for the period prior to October 8, 2009 under Diagnostic Code 5257.  Therefore the award of a separate rating based upon locking, dislocation, and effusion does not constitute pyramiding.  38 C.F.R. §4.14 (2015). 

Additionally, while chronic pain is accounted for in the rating under Diagnostic Code 5258, any additional functional limitations of weakness and excess fatigability are not contemplated in the relevant rating criteria or in the separate rating under Diagnostic Code 5258.  38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In the most recent Joint Motion, the parties also agreed that in a July 2015 decision, the Board did consider whether a rating by analogy under Diagnostic Code 5258 was warranted.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Thus, the Board will also consider whether a rating in excess of 20 percent can be assigned under any other potentially applicable Diagnostic Code or Codes.  

Regarding a rating under Diagnostic Code 5260 for limitation of motion, the Board notes that a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Notably, a minimum 10 percent rating is warranted for the left knee on the basis of functional loss due to weakness.

The Board notes that the symptom of pain is already contemplated in the separate 20 percent rating under Diagnostic Code 5258 which is being granted in this decision.  Thus, assigning a separate 10 percent rating under Diagnostic Code 5003-5260 for limitation of motion due to pain would amount to impermissible pyramiding, as it would compensate duplicative symptomatology.  38 C.F.R. §§ 4.14, 4.59 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

Notwithstanding the foregoing finding, the Board notes that effective August 26, 2008, a separate 10 percent rating had already been assigned for painful range of motion under Diagnostic Codes 5299-5260.  While arthritis of the knee has not been shown, which is normally how separate rating are assigned for instability and loss of motion, the rating appears to have been assigned by application of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 as functional loss due to weakness is not contemplated in the relevant rating criteria or in the separate ratings under Diagnostic Codes 5257 and 5258.  

Thus the Board finds that the Veteran is still entitled to the minimum rating of 10 percent for functional loss due to weakness effective August 26, 2008.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, as indicated, the Veteran has not appealed the 10 percent rating that has been assigned for loss of motion.

With respect to granting an increased rating under Diagnostic Code 5257, the Board finds that the evidence of record does not show that the Veteran's left knee disability manifested with severe recurrent subluxation or lateral instability for the period prior to October 8, 2009.  The December 2009 examination showed no instability.  The November 2008 examination explicitly described the instability experienced by the Veteran as "slight."  Without there being any competent medical evidence showing severe instability, the Board finds that the preponderance of the evidence is against the assignment of a higher 30 percent rating under Diagnostic Code 5257.

Diagnostic Code 5263 addresses genu recurvatum.  The Board acknowledges that the November 2008 VA examiner noted traumatic genu recurvatum.  However, the December 2009 and June 2012 VA examination reports noted that the Veteran did not have genu recurvatum.  There is no other medical evidence of record indicating that the Veteran has ever had genu recurvatum, nor has the Veteran asserted that he has such.  Therefore, the Board finds that preponderance of the evidence does not support assigning an increased or separate compensable rating under Diagnostic Code 5263 for the period prior to October 8, 2009.  Additionally, as no tibia or fibula impairment has been shown or alleged, a higher rating is not available under that Diagnostic Code.  38 C.F.R. § 4.71a, Codes 5262 (2015).

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45 (2015), Deluca v. Brown 8 Vet. App. 202 (1995).

Similarly, the Veteran may not be assigned a separate rating under Diagnostic Code 5259 for the period prior to October 8, 2009, as he has already being assigned a rating under Diagnostic Code 5258 for the residual symptoms associated with the left knee.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent.  Therefore, Diagnostic Code 5259 does not allow for a higher rating than Diagnostic Code 5258, which provides a single, maximum rating of 20 percent, for meniscal symptomatology.  38 C.F.R. § 4.71a (2015).

Accordingly, the Board finds that the Veteran's left knee disability warrants a separate 20 percent rating under Diagnostic Code 5258 for the period prior to October 8, 2009.  The Board finds that the preponderance of the evidence is against the assignment of any other separate or higher rating for a left knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered the potential application of other various provisions, such as whether referral for consideration of an extraschedular rating is warranted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

There is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet App 111 (2008), 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected left knee disability, which is variously rated under various diagnostic codes to compensate all of the various symptomatology shown.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture or that the schedular rating criteria are inadequate.  Accordingly, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

ORDER

Entitlement to a separate 20 percent rating, but not higher, for a left knee disability based on locking and dislocation of the semilunar cartilage for the period prior to October 8, 2009, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


